DETAILED ACTION
Applicant’s amendment and remarks received 29 November 2021 have been fully considered.  Claims 1-5 and 9-12 are therefore allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-8, directed to Group II, non-elected without traverse.  Accordingly, claims 6-8 been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 6. (CANCELLED)
	Claim 7. (CANCELLED)
	Claim 8. (CANCELLED)

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an adapter for a gender change operation of a fiber optic connector comprising a main body with a front end and a back 
A close prior art of record is previously discussed U.S. Patent Application Publication 2017/0315308 to Kamada.  As discussed in the previous Office action, Kamada teaches a pin exchanging tool with an optical element/adapter (Figures 13 & 14) engaging with another optical element/fiber optic connector (130) and a guide opening to receive guide pins.  But Kamada fails to expressly teach a fiber optic connector to be received in the back end of the main body.  Even if one of ordinary skill would be interpret the optical element 130 of Kamada as the fiber optic connector, optical element 130 is not received in the back end of the main body’s first opening but rather is received perpendicularly as seen in Figure 22.  Furthermore, guide openings of Kamada receive the guide pins and not guide beams as required by the claim language.
Therefore, claims 1-5 and 9-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA M WONG/Primary Examiner, Art Unit 2874